Citation Nr: 1301135	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-25 690	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating prior to September 29, 2009, and in excess of 10 percent beginning September 29, 2009, for service-connected arthritis of the right knee.

2.  Entitlement to an initial compensable rating prior to September 29, 2009, and in excess of 10 percent beginning September 29, 2009, for service-connected arthritis of the left knee.

3.  Entitlement to an initial compensable rating prior to March 17, 2008, and in excess of 40 percent beginning March 17, 2008, for service-connected fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 2006.  She also had an additional 4 years and 3 months of active service.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The December 2007 decision, in part, granted service connection for right and left knee arthritis, and fibromyalgia.  Noncompensable (zero percent) ratings were assigned for the disabilities.

In a March 2012 rating decision, the RO assigned 10 percent ratings for the Veteran's right knee and left knee disabilities from September 29, 2009, and a 40 percent rating for the service-connected fibromyalgia from March 17, 2008.  On a claim for an increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the ratings assigned in the March 2012 rating action do not constitute a full grant of the benefits sought throughout the entire appeal period, and since the Veteran did not withdraw her claims of entitlement to higher ratings, the issues remain before the Board for appellate review.

The Board notes that the Veteran was scheduled for a Board video hearing for November 20, 2012.  She failed to attend the hearing.  When a veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2012).  Under these circumstances, the Board finds that the Veteran has been afforded her opportunity for a hearing and that her request to testify before the Board has been withdrawn.

Additional evidence was associated with the claims file subsequent to the RO's final consideration of the claims in March 2012.  Because the evidence is not pertinent and does not have a bearing on the issues on appeal, a remand to the RO for a supplemental statement of the case is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2012).


FINDINGS OF FACT

1.  During the entire pendency of the appeal, the Veteran's service-connected right knee arthritis has been manifested by subjective evidence of pain, weakness, and stiffness; flexion to at least 125 degrees, with pain; extension to zero degrees, with pain; x-ray evidence of arthritis; and objective evidence of tenderness and painful motion.  

2.  During the entire pendency of the appeal, the Veteran's service-connected left knee arthritis has been manifested by subjective evidence of pain, weakness, and stiffness; flexion to at least 120 degrees, with pain; extension to zero degrees, with pain; x-ray evidence of arthritis; and objective evidence of tenderness and painful motion.  

3.  Prior to March 17, 2008, the Veteran's service-connected fibromyalgia more closely approximated widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, requiring continuous medication for control.

4.  From March 17, 2008, the Veteran's service-connected fibromyalgia has been rated as 40 percent disabling; this is the maximum disability rating permitted for this disability under the applicable diagnostic code.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating have been met for service-connected right knee arthritis prior to September 29, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2012). 

2.  Since the award of service connection, the criteria for an initial rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2012). 

3.  The criteria for an initial 10 percent rating have been met for service-connected left knee arthritis prior to September 29, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2012). 

4.  Since the award of service connection, the criteria for an initial rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2012). 

5.  The criteria for an initial 10 percent rating, but no higher, have been met for service-connected fibromyalgia prior to March 17, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5025 (2012). 

6.  The criteria for a disability rating in excess of the maximum 40 percent rating for service-connected fibromyalgia from March 17, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5025 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in October 2006 of the criteria for establishing direct service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and was provided prior to the initial adjudication of the claims in December 2007.  Nothing more is required.

Moreover, the Veteran's claims for higher initial ratings for her right knee, left knee, and fibromyalgia disabilities arose from her disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist a Veteran in the development of her claims.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained available service treatment records and identified VA and private treatment records.  The Veteran also submitted written statements discussing her contentions.  To date, neither the Veteran nor her representative has identified any outstanding evidence.

The Veteran was also afforded VA examinations with respect to her claims.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her service-connected disabilities under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's right knee, left knee, and fibromyalgia disabilities since the most recent February 2012 VA examinations.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

General Legal Criteria for Increased Initial Disability Ratings

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2012).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2012).

At the outset, the Board notes that the Veteran is appealing the initial disability ratings assigned for her bilateral knee and fibromyalgia disabilities.  As such, the claims require consideration of the entire time period involved, and contemplated staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) ("[Staged]" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2012).  Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on use.  38 C.F.R. § 4.45 (2012); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior, such as facial expression or wincing, of the Veteran undertaking the motion.  38 C.F.R. §§ 4.40, 4.59 (2012). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The provisions of 38 C.F.R. § 4.14 (2012) (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

Right and Left Knee Disabilities

The Veteran was granted service connection for right knee and left knee arthritis by rating decision dated in December 2007, with initial, noncompensable ratings assigned under Diagnostic Code 5260.  Thereafter, the RO assigned 10 percent ratings for the respective knee disabilities, effective from September 29, 2009, in a March 2012 rating decision.  The Veteran disagrees with the disability ratings assigned for her right and left knee disabilities.

Pertinent to these claims, Diagnostic Code 5010 pertains to arthritis due to trauma.  It provides that this disability shall be rated as degenerative arthritis.  Degenerative arthritis is the subject of Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis must be established by x-ray evidence.  Evaluations shall be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, a veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.

The aforementioned 10 percent and 20 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Diagnostic Code 5003, Note (1).  Specific to the Veteran's claims, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Diagnostic Code 5260 addresses limitation of motion with respect to flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).  A noncompensable evaluation is assigned for flexion limited to 60 degrees.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Id.

Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 5 degrees results in a noncompensable rating.  Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion for the knee is from 140 degrees flexion to zero degrees extension.  38 C.F.R. § 4.71, Plate II (2012).

Diagnostic Code 5257 addresses other impairment of the knee.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  Moderate impairment results in a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include:  Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint; Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage; Diagnostic Code 5262 for impairment of the tibia and fibula; and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

Pyramiding, rating the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit evaluation under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Two examples are notable.  First, separate disability evaluations are assigned where the Veteran has both a limitation of flexion and a limitation of extension of the same knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04 (Sept. 17, 2004).  Second, a Veteran may receive separate ratings for arthritis and instability of the same knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 09-98 (Aug. 14, 1998); VAOPGCPREC 23-97 (July 1, 1997); see also Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

Turning to the merits of the claims, the Veteran's service treatment records document reports of bilateral knee pain.  These records show that she underwent arthroscopic surgery with ganglion cyst removal on her left knee in 2000.  A March 2002 service treatment record includes her report of bilateral knee pain for more than two years.  An October 2004 VA examination report includes the Veteran's report of bilateral knee pain since 1996 that was exacerbated by weight bearing and climbing stairs.  On the physical examination, the Veteran did not use any assistance for ambulation.  Both her right knee and left knee were normal and she demonstrated normal range of motion of the knees, bilaterally.  There was no evidence of ankylosis.  The associated x-ray examination of the right and left knees was normal.

The Veteran underwent a general VA medical examination in November 2006 at which time she reported having pain in both knees for the past 10 years along with weakness.  She reported having undergone arthroscopic surgery on her left knee, but denied any surgery on her right knee.  The Veteran stated that both knees became stiff after sitting.  Flare ups of her knee symptomatology occurred up to twice a week without any additional limitation during these occurrences.  She avoided squatting and did not run because of her knee pain.  The Veteran also avoided climbing stairs because her of knees "giving out."  The physical examination revealed that the Veteran's joints appeared normal with no swelling or deformity.  The Veteran demonstrated full extension of both knees without pain and flexion to 140 degrees, bilaterally, without pain.  Both knees were stable.  There was no additional limitation with repetitive motion.  The associated x-ray examination showed mild osteoarthritis in the bilateral knees.  Following the examination, the Veteran was assessed as having mild osteoarthritis with chronic strain in both knees.  

VA treatment records dated throughout the pendency of the appeal document the Veteran's report of orthopedic pain, to include knee pain.  A September 2007 VA treatment record indicates that she had normal movement in all extremities.  A March 2008 physical examination revealed tenderness to palpation of the knees.  She reported having pain "everywhere" in July 2009.  A September 29, 2009, treatment record documents the Veteran's report of chronic knee pain.  

On her July 2009 VA Form 9, the Veteran reported experiencing knee pain when walking and instability of her knees.  

A February 2012 VA examination further assessed the severity of the Veteran's bilateral knee disabilities.  The Veteran reported having daily pain in both knees since the last VA examination for which she used pain medication as needed.  The physical examination revealed right knee flexion to 135 degrees, with pain beginning at 125 degrees, and extension to zero degrees, with pain beginning at zero degrees.  Left knee flexion was to 130 degrees, with pain beginning at 120 degrees, and left knee extension was to zero to degrees, with pain beginning at zero degrees.  Repetitive testing revealed right knee revealed flexion to 135 degrees, right knee extension to zero degrees, left knee flexion to 130 degrees, and left knee extension to zero degrees.  There was no additional limitation in the range of motion of the knees following repetitive use testing.  The examiner identified pain on movement as the factor contributing to the functional impairment or additional limitation of the range of motion of the knees.  The examination did not reveal any tenderness or pain to palpation of the knee joints or and decreased muscle strength.  Lachman's test, posterior drawer test, and valgus/varus testing were normal for both knees.  There was no history of recurrent patellar subluxation/dislocation, meniscal conditions, surgical procedures for a meniscal condition, or a total knee joint replacement.  The examiner noted that the Veteran underwent arthroscopic removal of a synovial cyst on the left knee in 2000, and the examiner noted the presence of a surgical scar.  The scar was not found to be painful and/or unstable and did not cover an area greater than 39 square cm.  The associated x-ray examination revealed arthritis, but did not reveal evidence of patellar subluxation.  The examiner concluded that the Veteran's knee disabilities did not impact her ability to work.  

As noted above, the RO assigned 10 percent ratings for the Veteran's bilateral knee disabilities, effective from September 29, 2009, in a March 2012 rating decision based on the medical evidence from this date showing bilateral knee pain, painful motion of the knees, and X-ray evidence of arthritis.  Based on the foregoing, the Board finds that 10 percent ratings are warranted for the Veteran's right knee and left knee arthritis disabilities for the period prior to September 29, 2009.

Initially, the Board highlights that the objective medical evidence dated throughout the pendency of the appeal does not show that compensable ratings are warranted for either knee based on a limitation of motion under Diagnostic Codes 5260 or 5261.  Indeed, the Veteran has demonstrated right flexion to at least 125 degrees and left knee flexion to at least 120 degrees, both including pain.  She has demonstrated bilateral extension to zero degrees, to include pain.  Thus, her bilateral knee disabilities do not warrant compensable ratings, let alone ratings in excess of 10 percent, under the relevant diagnostic codes for limited motion for any time period during the pendency of the appeal.  In so finding, the Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07; Burton, 25 Vet. App. at 1. 

The Board finds, however, that 10 percent ratings are warranted under Diagnostic Code 5003 in light of the x-ray evidence showing arthritis in both the right and left knees.  As explained above, Diagnostic Code 5003 warrants a compensable rating for x-ray evidence of arthritis with noncompensable limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Here, the evidence dated throughout the pendency of the appeal includes the Veteran's competent lay statements regarding bilateral knee pain, weakness, and stiffness, along with limitations and/or avoidance of physical activities such as climbing stairs, due to her bilateral knee disabilities.  Additionally, objective medical evidence revealed tenderness in the knee joints and a noncompensable limitation of motion for both knees.  Given this, and resolving all doubt in the Veteran's favor, the right and left knee disabilities more closely approximate the criteria for 10 percent ratings for arthritis, including for the period prior to September 29, 2009.  38 C.F.R. §§ 4.40, 4.59, Diagnostic Codes 5003, 5010.  The Board observes that the 10 percent ratings assigned herein for arthritis under Diagnostic Codes 5003 and 5010 for the right and left knees contemplate the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance; in fact, Diagnostic Code 5003 mandates that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or painful motion.  Accordingly, application of the DeLuca factors and the provisions of 38 C.F.R. §§ 4.40 and 4.45 in this case do not support the grant of any higher ratings.  DeLuca, 8 Vet. App. at 202.

Ratings in excess of 10 percent are not warranted for the Veteran's right and left knee arthritis.  Higher ratings under Diagnostic Codes 5003 and 5010 are not warranted as there is no x-ray evidence of involvement of 2 or more major joints or 2 or more major joint groups with occasional incapacitating exacerbations.  Similarly, higher ratings are not warranted under Diagnostic Codes 5260 or 5261 for limitation of motion, as the Veteran's right knee and left knee flexion has not been limited to 30 degrees and her right and left knee extension has not been limited to 15 degrees at any time during the period on appeal.  The objective evidence shows that although the Veteran experienced some limitation of motion in her right and left knee, as reflected in the February 2012 VA examination report, this limitation did not rise to the level necessary for compensable ratings, let alone ratings in excess of 10 percent, under Diagnostic Code 5260 and Diagnostic Code 5261.

The Board has also considered whether higher disability ratings may be assigned under other relevant diagnostic codes.  Diagnostic Code 5256, ankylosis, is not applicable in this case, as there is no evidence of ankylosis of the left or right knee.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Indeed, the Veteran has displayed an ability to flex and extend both knees as noted above.  

Separate or higher ratings under Diagnostic Code 5257 for knee impairment with recurrent subluxation or lateral instability are also not warranted based on the evidence of record.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the Veteran has reported instability and that her knees give way, medical evidence of record is negative for objective evidence of lateral instability or subluxation in either knee.  The Veteran is competent to report her symptoms and is credible to the extent that she may sincerely believe she has true subluxation or lateral instability of the knees.  Her competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that clinically evaluates the true extent of the knee impairments based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  The VA examiners have the expertise to distinguish between weakness and true subluxation/lateral instability of the knee.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  As the evidence does not show recurrent subluxation or lateral instability, separate ratings under Diagnostic Code 5257 are not warranted.

In considering the applicability of other diagnostic codes, the Board notes that Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.  In this regard, the Board finds that separate ratings would not be warranted under Diagnostic Code 5258 because there is no history of a meniscus tear or surgery in either knee during the time periods on appeal.  Also, the medical evidence of record does not show that there are dislocations with frequent episodes of locking and effusion into the joints.  A separate rating for removal of the semilunar cartilage under Diagnostic 5259 is also not warranted, as there is no evidence that the Veteran underwent surgery on either knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  The Board also finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.

The objective evidence also reflects that the Veteran has a residual scar of the left knee.  Thus, the Board has considered whether the Veteran is entitled to a separate compensable rating for the surgical scar on her left knee, but finds no evidence in this regard.  During the pendency of the appeal, the regulations for rating scars were amended for applications received on or after October 23, 2008.  73 Fed. Reg. 54708 (Sep. 23, 2008).  The Veteran's claim for service connection was filed in September 2006, before the new scar regulatory criteria became effective, such that the former rating criteria apply here.  Pertinent skin disability criteria provide that a compensable disability rating is warranted for a scar that is deep or that causes limited motion in an area or areas exceeding 6 square inches (39 square centimeters) (Diagnostic Code 7801); for a superficial scar that does not cause limited motion but which covers an area of 144 square inches (929 sq. cm.) or greater (Diagnostic Code 7802); for an unstable, superficial scar (Diagnostic Code 7803); for a superficial scar that is painful on examination (Diagnostic Code 7804); or for a scar that causes limitation of function of the affected part (Diagnostic Code 7805).  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).

Notably, the February 2012 VA examination revealed a left knee scar not found to be unstable or painful or covering an area greater than 39 square cm.  There is no indication the scar causes limitation of function of the affected part.  Moreover, limitation of motion is already considered in evaluating the overall left knee disability.  As such, there is no possibility that the Veteran's left knee scar warrants a compensable rating under any of the provisions of Diagnostic Codes 7801 to 7805.

Consideration has been given to assigning a staged rating for this claim; however, at no time during the time period in question has the Veteran's right knee and left knee warranted the assignment of ratings higher than what has been assigned and upheld herein.  See Fenderson, 12 Vet. App. at 126.

In sum, 10 percent disability ratings are warranted for the Veteran's right knee and left knee arthritis from the effective date of service connection to September 29, 2009.  In so deciding, the Board has applied the approximating principles of 38 C.F.R. § 4.7 as well as the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) in favor of the Veteran.  However, the preponderance of the evidence is against initial ratings even higher than 10 percent for each service-connected disability.  There is no further basis for application of the benefit of the doubt.


Fibromyalgia

Regarding this claim, the Veteran asserts that higher ratings are warranted for her service-connected fibromyalgia disability.  The Veteran's fibromyalgia has been rated as noncompensable prior to March 17, 2008, and as 40 percent disabling from that date, under Diagnostic Code 5025.  Diagnostic Code 5025 provides that fibromyalgia (fibrositits, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

Service treatment records indicate that fibromyalgia was diagnosed in 2003 following reports of joint pain, swelling, and sleep impairments.  The Veteran underwent a VA examination in October 2004 while on active duty at which time her symptoms reportedly included fatigue, myalgia, headaches, sleep disturbance, stiffness, and paresthesias of the legs for approximately twenty-one months.  The Veteran stated that she experienced virtually constant discomfort for the past year.  At that time, she treated her symptoms with physical therapy, Ibuprofen as needed, and Trazodone.  The physical examination of the upper and lower extremities was normal.  Tenderness was not elicited with palpation of the muscles.  There was no joint involvement.  Examination of the thoracolumbar spine did not reveal any tenderness, muscle spasm, or limited range of motion.  An upper gastrointestinal series and a chest x-ray were normal.  The examination resulted in a diagnosis of fibromyalgia.  The examiner concluded that the condition was not active and that all musculoskeletal complaints were more likely related to the fibromyalgia diagnosis.  
  
Medical records dated from August 2004 to May 2006 during her active duty service from her treatment at a military medical facility include her reports joint stiffness in her hip, pain in her neck, shoulder, elbow, feet, and lower back, and a headache.  A March 2005 treatment record includes her report that her hip pain responded to medication.  In April 2006, the Veteran reported that her elbow and bilateral feet pain was resolved with the use of nonsteroidal anti-inflammatory drugs.  Overall, these records show that she was prescribed Ibuprofen and Acetaminophen.  

The November 2006 VA examination report includes the Veteran's report of aching muscles across her upper back and above both elbows.  She reportedly used Motrin daily, which helped her symptoms.  She also reported using Trazodone at night, and she stated that she slept much better and felt more rested.  She did not report any flare ups of her fibromyalgia and her activities were not restricted by her doctor due to her disability.  She reportedly did not "overdo" when she was active, but did not identify any specific activity that she was unable to perform due to her fibromyalgia.  During the examination, the Veteran also reported experiencing lower back discomfort with spasms, along with flare ups of her back pain every two weeks.  She denied any additional limitation with flare ups.  The Veteran additionally reported having chest discomfort for the past three to four years.  The physical examination revealed a normal gait and posture.  Her skin was normal.  Her joints appeared normal with no swelling or deformity.  Tender trigger points were noted across the upper back and above both elbows, which the examiner noted were typical for fibromyalgia.  The Veteran demonstrated normal range of motion without pain for both shoulders, both forearms, both wrists, both hands, both ankles, and the cervical spine.  She had normal flexion, external rotation, and internal rotation of both hips, although this aspect of the examination was limited due to back pain.  There was no additional limitation with repetitive motion.  No muscle spasms were noted in the low back, although the examiner reiterated the presence of tender trigger points in the back typical of fibromyalgia.  Pain was noted with range of motion of the thoracolumbar spine.  The examiner rendered a diagnosis of mild fibromyalgia treated with Motrin and Trazodone.  The examiner also opined that it was at least as likely as not that the Veteran's low back discomfort was associated with her fibromyalgia.  Similarly, the examiner opined that it was at least as likely as not that the Veteran's elbow discomfort was due to tender trigger points associated with fibromyalgia.  

Medical records, dated from March 2007 to February 2008, associated with the Veteran's post-service treatment at a military base medical facility include her reports of joint pain localized in the hip and/or shoulder.  A March 2007 treatment record indicates that she treated her shoulder pain with Ibuprofen.  During a September 2007 annual physical, the Veteran described her pain as mild; she reported having pain all of the time which she was able to tolerate.  She was noted to use Motrin.  

A February 8, 2008 treatment record shows her symptoms as including joint pain localized in the hip and shoulder and documents her report of pain "on and off" in different parts of her body for approximately nine years.  The associated physical examination revealed tenderness to palpation of the neck, shoulders, arms, legs, and thighs.  The Veteran was given prescription for Darvocet for pain, as needed, and Meloxicam for her fibromyalgia.  

During a March 17, 2008, VA primary care consultation, the Veteran reported experiencing twitching in the muscles of her arms and legs.  She was noted to have a history significant for a fibromyalgia diagnosis.  The Veteran also reported soreness in the left side of her chest, joint pains in her hands, hips, and shoulders, difficulty sleeping, and headaches with over exertion.  The physical examination revealed tenderness to palpation of the lumbar back.  The Veteran was prescribed Elavil for chronic pain and Amitriptyline HLC to treat her fibromyalgia.  

A December 2009 VA treatment record documents the Veteran's report of constant pain, no energy, and no motivation.  A mental status examination revealed diagnoses of adjustment disorder with anxiety and depressed mood, and a mood disorder secondary to generalized medical condition chronic pain.   The physician prescribed Wellbutrin and noted that the Veteran had been prescribed Elavil for pain management.  She was advised to discontinue the use of Trazodone unless used on an as needed basis.  

Additional VA treatment records dated from March 2008 to the present collectively document the Veteran's reports of diffuse muscle and joint pain, chest pain, soreness, generalized weakness, depression, fatigue, insomnia, and headaches.  These records show that the Veteran was prescribed Amitriptyline, Ibuprofen, a Menthol cream, Methocarbamol, Elavil, Trazodone, Clonidine, and Cyclobenzaprine.  

The Veteran underwent a VA examination in February 2012 to assess the severity of her service-connected fibromyalgia disability.  During the examination, she reported having pain down her arms and in her entire "lower area" since her last VA examination.  She stated that she was unable to sleep on her right side due to pain.  The Veteran was careful not to overstress herself and indicated that she did not walk or stand too much.  Her condition required the continuous use of medication, identified as the daily use of Effexor and Gabapentin.  The examiner indicated that her fibromyalgia symptoms were not refractory to therapy.  Current findings, signs, or symptoms attributable fibromyalgia included widespread musculoskeletal pain and sleep disturbances, all of which was constant or nearly constant in frequency.  No tender points were noted and there were no other physical findings related to the diagnosed disability.  The examiner concluded that the Veteran's fibromyalgia did not impact her ability to work.

Given the above, the Board finds that an initial evaluation of 10 percent, but no higher, is warranted for the period on appeal prior to March 17, 2008.  The Board further finds that an evaluation in excess of 40 percent for the period on appeal from March 17, 2008, to the present is not warranted.

Prior to March 17, 2008, the presence of widespread musculoskeletal pain and enumerated associated problems is undisputed.  During this period of time, numerous medications were used to control the Veteran's pain and associated symptoms.  References indeed were made to Acetaminophen, Ibuprofen, Motrin, Darvocet, Meloxicam, and Trazodone.  They were used continuously, or very nearly continuously, as shown by the fact that these references were made from early in 2004 through 2008.  There is no indication of episodic exacerbations of widespread musculoskeletal pain and associated problems more than one-third of the time as a result of environmental or emotional stress or overexertion during this period of time.  The Veteran's symptoms appear to have been constant and controlled by the use of prescription medication.  Indeed, medical records dated in April 2006, March 2007, and September 2007 collectively reflect her reports of tolerating her pain well and treating her symptoms with pain medication.  Thus, the next-higher, 20 percent rating is not warranted prior to March 17, 2008.

For the period beginning March 17, 2008, the maximum rating of 40 percent already is in effect.  A review of the Rating Schedule does not indicate that there are any other applicable codes that would permit for a disability rating in excess of 40 percent for this disability, which is specifically covered by Diagnostic Code 5025.  Moreover, although the Veteran has been prescribed various medications from this date to treat her widespread musculoskeletal pain, the most recent February 2012 assessment indicates that the she did not have any clear tender trigger points due to her fibromyalgia.  Indeed, the February 2012 VA examination revealed that the Veteran's fibromyalgia was not refractory to therapy.  Accordingly, an evaluation in excess of 40 percent is not warranted for service-connected fibromyalgia.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

In deciding the Veteran's increased rating claim, the Board has considered the determination in Fenderson, 12 Vet. App. at 126 and whether the Veteran is entitled to an increased evaluation for any additional separate periods based on the facts found during this appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to a disability rating higher than what has been assigned and upheld herein at any time within the appeal period.  Therefore, additional staged ratings beyond what has already been stated are not warranted.    

In summary, the preponderance of the evidence supports an initial 10 percent disability rating (but not higher) for fibromyalgia prior to May 17, 2008, but does not support a rating in excess of 40 percent for the service-connected disability from this date.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against for higher disability ratings, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Conclusion

With respect to the claims on appeal, the Board has considered the Veteran's statements that higher disability ratings are warranted for her bilateral knee and fibromyalgia disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report her bilateral knee and fibromyalgia symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability relating to right knee arthritis, left knee arthritis, and fibromyalgia to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which her disabilities are evaluated.

The Board has also considered whether a referral for extra-schedular rating is warranted for the Veteran's service-connected disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's right knee, left knee, and fibromyalgia disabilities are adequate, despite the Veteran's disagreement with the disability ratings.  In other words, she does not have any symptoms from her service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have an "exceptional or unusual" disability; she merely disagrees with the assigned evaluations for her level of impairment.  The available schedular evaluation for these service-connected disabilities is adequate.  Thus, referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App. at 115.

Lastly, the Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  Throughout the pendency of the appeal, the Veteran has reported that she is retired.  She has not claimed, nor does the evidence suggest, that she is unable to secure and maintain gainful employment due to the claimed service-connected disabilities.  Therefore, the question of entitlement to a TDIU has not been raised.  Id. at 447; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A 10 percent rating is granted for arthritis of the right knee from the effective date of service connection to September 29, 2009, subject to the laws and regulations governing monetary awards.

An initial rating in excess of 10 percent is not warranted for arthritis of the right knee.

A 10 percent rating is granted for arthritis of the left knee from the effective date of service connection to September 29, 2009, subject to the laws and regulations governing monetary awards.

An initial rating in excess of 10 percent is not warranted for arthritis of the left knee.

An initial 10 percent rating, but no higher, is granted for fibromyalgia from the effective date of service connection to March 17, 2008, subject to the laws and regulations governing monetary awards.

A disability rating in excess of 40 percent for fibromyalgia from March 17, 2008, is denied.


____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


